Exhibit 99.10 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree that only one statement containing the information required by Schedule 13D and any further amendments thereto need to be filed with respect to the beneficial ownership by each of the undersigned of shares of common stock of EXCO Resources, Inc., a Texas corporation, and further agree that this Joint Filing Agreement be included as an exhibit to the Schedule 13D provided that, as contemplated by Section 13d-1(k)(1)(ii), no person shall be responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. This Joint Filing Agreement may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument. Dated:January 17, 2014 WL ROSS & CO. LLC By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person WLR RECOVERY FUND IV XCO AIV I, L.P. By: WLR Recovery Associates IV LLC, its General Partner By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person WLR RECOVERY FUND IV XCO AIV II, L.P. By: WLR Recovery Associates IV LLC, its General Partner By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person WLR RECOVERY FUND IV XCO AIV III, L.P. By: WLR Recovery Associates IV LLC, its General Partner By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person WLR IV XCO AIV ONE, L.P. By: WLR Recovery Associates IV LLC, its General Partner By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person WLR IV XCO AIV TWO, L.P. By: WLR Recovery Associates IV LLC, its General Partner By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person WLR IV XCO AIV THREE, L.P. By: WLR Recovery Associates IV LLC, its General Partner By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person WLR IV XCO AIV FOUR, L.P. By: WLR Recovery Associates IV LLC, its General Partner By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person WLR IV XCO AIV FIVE, L.P. By: WLR Recovery Associates IV LLC, its General Partner By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person WLR IV XCO AIV SIX, L.P. By: WLR Recovery Associates IV LLC, its General Partner By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person WLR SELECT CO-INVESTMENT XCO AIV, L.P. By: WLR Select Associates LLC, its General Partner By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person WLR/GS MASTER CO-INVESTMENT XCO AIV, L.P. By: WLR Master Co-Investment GP, LLC, its General Partner By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person WLR IV PARALLEL ESC, L.P. By: INVESCO WLR IV ASSOCIATES LLC, its General Partner By: INVESCO Private Capital, Inc., its Managing Member By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person WLR RECOVERY ASSOCIATES IV LLC By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person WLR SELECT ASSOCIATES LLC By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person WLR MASTER CO-INVESTMENT GP, LLC By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person INVESCO PRIVATE CAPITAL, INC. By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person INVESCO WLR IV ASSOCIATES LLC By: INVESCO Private Capital, Inc., its Managing Member By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person WL ROSS GROUP, L.P. By: El Vedado, LLC, its General Partner By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person EL VEDADO, LLC By: /s/ Michael J. Gibbons Michael J. Gibbons, authorized person WILBUR L. ROSS, JR. By: /s/ Wilbur L. Ross, Jr. Wilbur L. Ross, Jr.
